DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 13-20 in the reply filed on 08/30/2021 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of automatic electric arc welding, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a means for welding” in claim 20 at line 2 wherein the spec discloses only “a welding torch or gun 60 of the welding device” (PGPUB P25:1-2).
“a means for moving the welding torch” in claim 20 at line 3 wherein the spec discloses only “the robot arm 14” (PGPUB P25:2-3).
“a means for determining a relative position of a welding torch” in claim 20 at line 5 wherein the spec discloses only “The relative position sensor 280 may be any sensor capable of determining the relative position of the welding torch 260” (PGPUB P34:3-5).
“a means for calculating a correction to the movement of the welding torch” in claim 20 at line 7 wherein the spec discloses only “the controller 590 can calculate a correction vector based on the relative position of the welding torch 560 to the actual weld path 510 and based on the absolute position of the welding torch 560” (PGPUB P44:9-12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	In claim 20 at line 5, “a welding torch” is not clear if it is same as “a welding torch” at line 2 or different.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being antiicpated by Shimogama (US 5,834,916).

Examiner’s Conventions: 	
PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 13, Shimogama teaches
A welding system (an arc welding robot system; C2:56-57, Fig. 3

    PNG
    media_image1.png
    374
    458
    media_image1.png
    Greyscale
), comprising:

a welding device (a welding machine; C3:26, Fig. 3) comprising a welding torch (An arc welding torch 16; C2:60, Fig. 3);

(a relative position sensor; C1:16 and C3:65-66) for sensing a relative position (the output data from “a relative position sensor”; C1:16) of the welding torch to an actual weld path (the time history of the position of the tip end of “a welding wire 24 is fed to the torch 16 by a wire feeder 21 such that welding is performed”; C2:64-65);

an absolute position sensor (an absolute position sensor; C1:14 and C3:64-65) for sensing an absolute position (the output data from “an absolute position sensor”; C1:14) of the welding torch; and 

a welding controller (a robot control unit 18 from the recitation “a welding command from a robot control unit 18”; C2:62, Fig. 3) for controlling movement of the welding torch based on a planned welding path (instructions to the robot, having a liquid crystal display 20a for displaying information on the operational state of the welding; C2:66-C3:1 including “software (programs) describing processes; C3:17) and a correction vector (the differences; C4:18);

wherein the welding controller comprises logic (implementing proportional control; C4:17-18) for calculating the correction vector based on the relative position of the welding torch to the actual weld path and the absolute position of the welding torch when the actual weld path is different from the planned weld path.

	Regarding claim 14, Shimogama teaches
a memory (a main RAM 2; C3:18) storing the planned welding path (the trace of positions from “the servo CPU section 23 for controlling the position”; C3:32-33 doing the command following satisfying “a welding command”; C2:62 from “a main RAM 2 in which rewritable data such as, for example, teaching data, and parameters for welding and the robot are stored”; C3:19 and C3:20-21).

	Regarding claim 17, Shimogama teaches
a robot (The arc welding robot system including a robot body (manipulator) 15; C2:58-59, Fig. 3) for moving the welding torch (An arc welding torch 16; C2:60, Fig. 3); and

a robot controller (a robot control unit 18”; C2:62, Fig. 3) for controlling movement of the robot;

wherein the robot controller adjusts movement of the robot based on the correction vector (the differences; C4:18).

	Regarding claim 18, Shimogama teaches
the relative position sensor (a relative position sensor; C1:16 and C3:65-66) is associated with a weld path tracking system (the positional measurement sensor of “A positional loop” from the recitation “A positional loop being formed by implementing proportional control in which a deviation counter holds the differences between common pulses and feedback pulses so as to perform processing by implementing positional interruption”; C4:17-20 wherein about the PID control, the proportional control of the PID controller feeds the position measurement (position track data) to the comparator for each control update cycle).

	Regarding claim 20, Shimogama teaches
A welding system (an arc welding robot system; C2:56-57, Fig. 3

    PNG
    media_image1.png
    374
    458
    media_image1.png
    Greyscale
), comprising:

a means (a welding machine; C3:26, Fig. 3 including a wire feeder 21; C2:64-65 and a welding wire 24; C2:64, Fig. 3) for welding with a welding torch (An arc welding torch 16; C2:60, Fig. 3);

a means (a robot body (manipulator) 15; C2:59-59, Fig. 3) for moving the welding torch in accordance with a planned welding path (instructions to the robot, having a liquid crystal display 20a for displaying information on the operational state of the welding; C2:66-C3:1 including “software (programs) describing processes; C3:17) and a correction vector (the differences; C4:18);

a means (A positional loop is formed by implementing proportional control; C4:17-18) for determining a relative position (the inner product (called dot product too) of “an articulated industrial robot having six axes of rotation”; C2:59-60, Fig. 3 and the position vectors of manipulators of “a robot body (manipulator) 15; C2:59-59, Fig. 3, i.e., s=rˑ wherein “ˑ” is an inner product operator) of a welding torch (the time history of the position of the tip end of “a welding wire 24 is fed to the torch 16 by a wire feeder 21 such that welding is performed”; C2:64-65 which is same as “the inner product (called dot product too) of “an articulated industrial robot having six axes of rotation”; C2:59-60, Fig. 3 and the position vectors of manipulators of “a robot body (manipulator) 15; C2:59-59, Fig. 3, i.e., s=rˑ”) and determining an absolute position (the time history of “a welding wire 24”; C2:64, Fig. 3 with respect to the center of the base mount of “an arc welding robot system”; C2:56-57, Fig. 3) of the welding torch;

a means (the comparator (called op-amp or operational amplifier too) of “a servo control means”; C3:12-13) for calculating a correction (the output from the comparator (called op-amp or operational amplifier too) of “a servo control means”; C3:12-13) to the movement of the welding torch based on the relative position of the welding torch to the actual weld path and the absolute position of the welding torch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shimogama (US 5,834,916) as applied to claim 13 above and further in view of Broehl (US 7,166,815).

	Regarding claim 15, Shimogama discloses 
the relative position sensor (a relative position sensor; C1:16 and C3:65-66) comprises a current sensor.

	Shimogama discloses the relative position sensor as mapped above, but is silent regarding
comprises a current sensor

	However, Broehl discloses, in the same field for “a first embodiment of a short-time arc welding system” “containing a robot 12” (C5:45-46 and 49, Fig. 1

    PNG
    media_image2.png
    671
    468
    media_image2.png
    Greyscale
),
the relative position sensor (a suitable current measurement apparatus; C8:65-66 used in “an alternative process for determining the relative position”; C8:54-55) comprises a current sensor (a suitable current measurement apparatus; C8:65-66)

	The advantage of using Broehl’s suitable current measurement apparatus is to increase “The production speed as a major factor in the motor vehicle industry” (Background of invention, C2:12) and “to achieve constantly good welding results knowing the relative position between the element and the component, in particular to raise the element to the correct height before the welding current is switched on” (C1:56-60).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shimogama (US 5,834,916) as applied to claim 13 above and further in view of Hsu (US 2016/0214198).

	Regarding claim 16, Shimogama discloses 
the absolute position sensor (an absolute position sensor; C1:14 and C3:64-65) comprises at least one accelerometer.

	Shimogama discloses the absolute position sensor as mapped above, but is silent regarding
the absolute position sensor comprises at least one accelerometer.

	However, Hsu discloses, in the same field “For GMAW welding” (P68:1. Fig. 5D

    PNG
    media_image3.png
    326
    330
    media_image3.png
    Greyscale
),
the absolute position sensor (the sensor(s) 106 (e.g., accelerometer output); P35:1-3, Fig. 1A-1B on a “The absolute position of the arc 610 in the Y direction”; P68:13, Fig. 5D

    PNG
    media_image4.png
    388
    457
    media_image4.png
    Greyscale
  

    PNG
    media_image5.png
    524
    473
    media_image5.png
    Greyscale
) comprises at least one accelerometer (the sensor(s) 106 (e.g., accelerometer output); P35:1-3, Fig. 1A-1B).

	The advantage of using Hsu’s torch 02 having an accelerometer sensor 106 is to get the well-known position and velocity information by integrating the acceleration output from a conventionally well-known inertial acceleration sensor available in the market.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shimogama with Hsu by replacing Shimogama’s arc welding torch 16 with Hsu’s torch 02 having an accelerometer sensor 106 in order to get the well-known position and velocity information by integrating the acceleration output from a conventionally well-known inertial acceleration sensor available in the market.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimogama (US 5,834,916) as applied to claim 13 above and further in view of Harris (US 2012/0305532).

Regarding claim 19, Shimogama discloses 
the welding torch (An arc welding torch 16; C2:60, Fig. 3) moves at least inches per second (highly accurate speed feedback values which range from low speeds to high speeds; C4:32-33) along the actual weld path (the time history of the position of the tip end of “a welding wire 24 is fed to the torch 16 by a wire feeder 21 such that welding is performed”; C2:64-65).

	Shimogama discloses “at least inches per second” as mapped above, but is silent regarding
at least 50 inches per second

	However, Harris discloses, in the same field for “a robot tool to perform a weaving action for producing a weld on a part with a torch having at least two wires” (Claim 9, lines 1-3).
at least 50 inches per second (programming the torch travel speed of at least 9 inches per second; Claim 9, lines 9-10 wherein Harris’ speed range and Applicant’s speed range overlaps)

	The advantage of using Harris’ “programming the torch travel speed of at least 9 inches per second” is to meet the production requirements, e.g., the required weld seam quality, required production amount, the deadline of the product delivery, etc suiting a user specific application using the same robotic welding system.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shimogama with Harris by replacing Shimogama’s “highly accurate speed feedback values which range from low speeds to high speeds” with Harris’ “programming the torch travel speed of at least 9 inches per second” in order to meet the production requirements, e.g., the required weld seam quality, required production amount, the deadline of the product delivery, etc suiting a user specific application using the same robotic welding system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buller (US-20170239892), Hohn (US-4011437), Kuroda (US-8793069), Seraji (US-5550953), Loi (US-5260629), Matthews (US-20190160583).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942. The examiner can normally be reached 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761